DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 6/7/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1-2 have been amended.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Wiersch (Registration Number 55,996) on July 11, 2022.

The application has been amended as follows: 

4. The linear motor according to claim 3, wherein the mass block comprises an inner wall in rectangular shape, the through hole is formed by the inner wall, the inner wall comprises a first sidewall parallel to [[the]] a short axis and a second sidewall connected to the first sidewall and parallel to [[the]] a long axis, and the second iron core is disposed parallel to the second sidewall.

7. The linear motor according to claim 6, wherein the first magnetic steel is magnetized along a direction vertical to a thickness direction of the first sidewall, the first magnetic steel comprises two, and magnetic poles of the two first magnetic steels are oppositely arranged 

8.  The linear motor according to claim 7, wherein the second magnetic steel is magnetized along a direction vertical to a thickness direction of the second magnetic poles of the two second magnetic steels are oppositely arranged 

10.  The linear motor according to claim [[1]] 3, wherein the iron core comprises a middle portion for winding the coil and two pole shoes located at two ends of the middle portion, and the pole shoes are fixed to the housing.

11. The linear motor according to claim 10, wherein the housing comprises a middle housing, an upper cover covering one end of the middle housing, and a lower cover covering [[the]] an other end of the middle housing, the middle housing, the receiving cavity is formed by the upper cover, and the lower cover cooperatively, and the pole shoes are fixed to the lower cover.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of claim 1 is the inclusion of the limitations of the first iron core perpendicular to the second iron core and the first coil and the second coil are connected in series which are not found in or suggested by the prior art references in combination with the other elements recited in claim 1.  Dependent claims 2-17 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832